Citation Nr: 0000811	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung condition 
and labored breathing, claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for diarrhea, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a rash of the upper 
body, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a nervous 
condition, to include fatigue, claimed as due to an 
undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
October 1991, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The Board notes that a May 1998 rating decision also denied 
the veteran's claim of entitlement to service connection for 
sexual dysfunction, claimed as due to an undiagnosed illness.  
The veteran disagreed with that determination, and the RO 
issued a statement of the case.  The veteran submitted a VA 
Form 9 (Appeal to Board of Veteran's Appeals) in November 
1998.  On that form, the veteran initially included the issue 
of entitlement to service connection for sexual dysfunction.  
However, it appears as though the veteran crossed this issue 
out and typed the word "withdrawn."  Therefore, the Board 
finds that the veteran did not perfect a substantive appeal 
with respect to that issue.  See 38 C.F.R. § 20.202 (1999).

The Board notes further, that although the May 1998 statement 
of the case included claims of service connection for a lung 
condition and labored breathing, diarrhea, PTSD, a rash of 
the upper body, hot and cold flashes, and a nervous condition 
to include fatigue and stress, in the subsequently received 
July 1998 substantive appeal, the veteran did not include the 
issue of service connection for hot and cold flashes.  As 
such, there is no substantive appeal on this issue and the 
Board will not consider it in its decision this date.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations from October 1990 to April 1991.

2.  The veteran's lung condition and labored breathing is 
attributable to a diagnosis of minimal obstructive airway 
disease, and no competent medical evidence of record 
establishes a causal nexus between this condition and the 
veteran's active military service.

3.  The veteran's diarrhea has been attributed to a likely 
known clinical diagnosis, however, the veteran failed to 
complete the examinations necessary to confirm the diagnosis, 
and no competent medical evidence of record establishes a 
causal nexus between any gastrointestinal disorder and the 
veteran's active military service.

4.  The veteran's rash of the upper body is attributable to a 
diagnosis of tinea versicolor, and no competent medical 
evidence of record establishes a causal nexus between this 
condition and the veteran's active military service.

5.  The veteran's nervous condition, to include fatigue, is 
attributable to a diagnosis of atypical anxiety disorder with 
depressed features, and no competent medical evidence of 
record establishes a causal nexus between this condition and 
the veteran's active military service.

6.  An unappealed September 1995 rating decision declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence. 

7.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of that decision and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
lung condition with labored breathing, diarrhea, a rash of 
the upper body, and a nervous condition, to include fatigue, 
claimed as due to an undiagnosed illness, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The September 1995 rating decision which declined to 
reopen the veteran's claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

3.  The evidence received since the September 1995 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

The veteran has claimed that he currently suffers from a lung 
condition, diarrhea, a rash on his upper body, and a nervous 
condition, to include fatigue, as a result of an undiagnosed 
illness stemming from his service in the Persian Gulf.  
Therefore, service connection for each of these claimed 
conditions has been sought.

The law provides for presumptive service connection in cases 
where there are objective indications of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or that became manifest to a degree of 10 percent or 
more between the end of his service in that theater during 
the Persian Gulf War and the present date.  See 38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
see also "Compensation for Certain Undiagnosed Illnesses," 
62 Fed. Reg. 23138-23139 (1997) (effective Nov. 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001).

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  The VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In addition to these regulations, the Board must also 
determine whether any of the veteran's claims for service 
connection may be granted on a direct basis.  In Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994), the United States Court 
of Appeals for the Federal Circuit held that when an 
appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991 & Supp. 1999). 

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection on a direct basis, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

A.  Lung condition and labored breathing

Service medical records show that the veteran was treated for 
cold symptoms in February 1990 and for an upper respiratory 
infection in April 1990.  The remainder of the service 
medical records, however, are negative for any further 
complaint, treatment or finding for respiratory problems.  
Thus, no chronic respiratory condition was documented in 
service.  

The only relevant post-service medical evidence includes two 
VA examination reports dated in January and February 1998, 
both of which contain similar findings.  The veteran stated 
that he smoked approximately one pack of cigarettes every 
three days.  He reported that he would occasionally have 
difficulty breathing, accompanied by a cough.  Physical 
examinations showed that the lungs were clear to auscultation 
and percussion.  X-rays of the chest revealed a calcified 
granuloma.  A pulmonary function study performed in January 
1998 revealed reversible minimal obstructive airways disease.  
Based on these findings, the January 1998 examination report 
included a diagnosis of minimal obstructive airway disease, 
probably related to tobacco abuse. 

Applying the facts of this case to the applicable criteria, 
the Board finds that the veteran's claim for service 
connection a lung condition with labored breathing must be 
denied as not well grounded.  As noted above, service 
connection may be granted under 38 C.F.R. § 3.317 only for a 
chronic disability due to undiagnosed illnesses attributed to 
service in Southwest Asia during the Persian Gulf War.  Since 
the veteran's lung condition has been attributed to a known 
clinical diagnosis, i.e., minimal obstructive airways 
disease, service connection for this condition may not be 
established by reliance under the presumptive provisions of 
38 C.F.R. § 3.317 and 38 U.S.C.A. § 1117.  See also 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998). 

Under these circumstances, the veteran must present competent 
evidence demonstrating service connection on a direct basis 
if his claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 
1116.  However, after reviewing the evidence, the Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that the veteran's diagnosis of minimal 
restrictive airways disease is related to or otherwise had 
its origin during the veteran's period of active military 
service.  Service medical records do not show that the 
veteran suffered from a chronic lung condition in service, 
and the January 1998 VA examination report does not contain a 
medical opinion which relates the veteran's minimal 
restrictive airways disease to service.  In fact, the 
examiner indicated that this condition is related to the 
veteran's cigarette smoking.

The only evidence relating the veteran's minimal obstructive 
airway disease to service are the veteran's own statement in 
support of his claim.  The Board notes, however, that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of minimal obstructive 
airways disease, his statements standing alone cannot serve 
as a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In conclusion, as the veteran's lung condition has been 
attributed to a known clinical diagnosis of minimal 
obstructive airways disease, and, as there is no medical 
evidence indicating that this condition had its onset in 
service, the veteran's claim for service connection for a 
lung condition and labored breathing must be denied as not 
well grounded.  See e.g. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

B.  Diarrhea

The veteran's service medical records make no reference to 
any complaint or treatment for diarrhea.  The first 
documented complaints of diarrhea are contained in an April 
1994 VA Form 21-4138 (Statement in Support of Claim), in 
which the veteran asserted that he suffered from frequent 
diarrhea which began during his service in the Persian Gulf.  

The only post-service medical evidence which refers to the 
veteran's complaints of diarrhea are the VA examination 
reports of January and February 1998.  These reports note 
that the veteran reported an eight year history of diarrhea.  
The veteran explained that he generally had approximately 
seven stools a day, with no blood, melena, gas, or weight 
loss.  He reported occasional vomiting without blood.  He 
told the examiner that he drank ten cups of coffee, four 
glasses of colas, two regular cups of tea, and three cups of 
herbal tea each day.  On physical examination, it was 
reported that the veteran weighed 220 pounds and measured 73 
inches.  The abdomen was soft and non-tender.  The January 
1998 examination report included the examiner's assessment of 
diarrhea, possibly related to excessive caffeine use.  
Another examiner indicated that the veteran was to be 
scheduled for a flexible sigmoidoscopy evaluation for his 
diarrhea, HMB counseling, stool culture - ova and parasites, 
and amebic titer.  He was to return when the testing was 
done.  Information associated with the record in March 1998 
indicated that the veteran failed to complete additional 
examination which was therefore canceled and deemed 
incomplete.

Based on the foregoing, the Board finds that the veteran's 
claim for service connection for diarrhea must be denied as 
not well grounded.  The Board points out that at least one of 
the recent examiners has indicated that the veteran's 
diarrhea may be due to excessive caffeine consumption.  See 
O.G.C. Prec. 8-98, 63 Fed. Reg. 56703 (service connection may 
not be presumptively established under 38 U.S.C. § 1117(a) 
"for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined.").  
Further, the veteran failed to report for further examination 
which might have confirmed or ruled out such a diagnosis.  
Thus, the fact that the diagnosis is couched in terms of a 
possibility, due in part, to the veteran's failure to 
complete the examination testing, does not, in the Board's 
opinion equate to an undiagnosed illness.

Furthermore, the Board finds that the veteran's claim for 
service connection for diarrhea also fails on a direct basis 
under 38 C.F.R. § 3.303.  The service medical records do not 
show that the veteran suffered from any gastrointestinal 
disorder in service, and the first documented complaint of 
diarrhea was in April 1994, approximately two and a half 
years after the veteran's separation from the Army.  The 
Board stresses, moreover, that none of the post-service 
medical reports includes a medical opinion which relates the 
veteran's diarrhea to service.  Indeed, the January 1998 VA 
examination report noted that the veteran's diarrhea was 
possibly related to excessive caffeine use.  Although the 
January 1998 VA examination report included the veteran's 
statement concerning an eight year history of diarrhea, 
placing the date of onset in service, no additional comment 
by the examiner was provided to verify this self-reported 
history.  See LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  
Thus, no competent medical evidence has related the veteran's 
diarrhea to service.  See Savage, supra.

Despite contentions by the veteran that his diarrhea is 
related to his period of service in the Persian Gulf, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish the etiology 
of this condition.  See Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); 
Espiritu,  2 Vet. App. at 494-495.  

In short, as the veteran's diarrhea has been attributed to a 
likely known clinical diagnosis, the veteran failed to 
complete the examinations necessary to confirm or rule out 
the diagnosis, and there is no competent medical evidence of 
record establishes a causal nexus between any 
gastrointestinal disorder and the veteran's active military 
service, the claim of entitlement to service connection for 
diarrhea must be denied as not well grounded. 

C.  Rash of the upper body

The veteran was treated for a skin condition on his groin and 
upper body on several occasions in service.  Service medical 
records contain an April 1990 entry in which the veteran was 
seen with a rash on both upper extremities.  An entry dated 
in June 1991 showed that the veteran was treated for a skin 
condition in his groin area.  When seen in September 1991, 
the veteran complained of athlete's foot and a rash on his 
groin area.  The clinician's impression was tinea cruris and 
tinea pedis. 

The veteran filed a claim (VA Form 21-4138) in January 1997 
in which he maintained that he suffered from a rash on his 
upper body.  He indicated that it began just before his 
separation from active duty and had gotten progressively 
worse over the years.  A friend of the veteran, [redacted] 
[redacted], also submitted a letter in August 1997 in which 
she stated that the veteran currently suffered from a rash on 
his upper body. 

During the VA general medical examination in February 1998, 
the examiner said that the veteran appeared to have classic 
tinea versicolor.  The examiner commented that the veteran 
had had this condition since at least 1992.  Fungal scraping 
were obtained and sent to the laboratory for evaluation.  The 
examiner also indicated that the veteran had what appeared to 
be impetigo on his chin.  It was noted that the veteran was 
scheduled for a dermatological evaluation.  The record notes, 
however that the veteran failed to appear to a VA examination 
scheduled for March 1998.  No further evidence was submitted.

The Board concludes that the evidence does not support the 
veteran's claim for service connection for a rash of the 
upper body under both theories of service connection.  The 
veteran's rash has been attributed to a known clinical 
diagnosis of tinea versicolor, thereby precluding service 
connection for a chronic disability due to an undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's claim also fails under a direct theory of 
service connection.
Although the veteran was treated for a skin condition on 
several occasions in service, only one entry identified this 
condition on his upper body; the other entries involved a 
skin condition on the veteran's feet and groin area.  Hence, 
no chronic rash of the upper body was present in service.  
Moreover, even assuming that the veteran is competent through 
his statements to provide evidence of continuity of 
symptomatology since service with respect to the observable 
aspects of his skin disorder, medical expertise is still 
required to relate the veteran's present skin condition 
etiologically to the claimed post-service symptoms.  See 
Savage, supra.  Here, no such evidence has been submitted.  
The Board has considered the medical opinion contained in the 
February 1998 VA examination report that veteran had had 
tinea versicolor since at least 1992.  Nevertheless, the 
veteran was separated from the Army in October 1991.  
Although the phrase "since at least 1992" suggests the 
possibility that this condition was present in service, such 
a conclusion would be speculative.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (holding that, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement.)  This 
speculative opinion is therefore insufficient to well ground 
the veteran's claim.

In short, the veteran's rash of the upper body has been 
attributed to a known clinical diagnosis of tinea versicolor, 
and, no medical evidence indicates that this condition had 
its onset in service.  Under these circumstances, the 
veteran's claim for service connection for a rash of the 
upper body must be denied as not well grounded.


D.  Nervous condition, to 
include fatigue

Service medical records do not indicate that the veteran 
suffered from a nervous condition, to include fatigue.  In 
this regard, when asked during an entrance examination in 
October 1989 whether he had ever been treated for a mental 
condition, the veteran stated, "Family Problems - in 
Papilion Nebraska."  However, no psychiatric diagnosis was 
provided.  The veteran was also provided a psychological 
evaluation in September 1991 in connection with an allegation 
of misconduct.  Clinical interview and psychometric testing 
showed no evidence of mood or thought disorder.  It was thus 
determined that the veteran was psychiatrically cleared for 
actions deemed appropriate by command.  Finally, on a Report 
of Medical History associated with the September 1991 
separation examination report, the veteran indicated that he 
had suffered from "depression or excessive worry."  The 
clinician, however, did not comment on this history and 
provided no psychiatric diagnosis. 

In connection with a prior claim for service connection for 
PTSD, the veteran was afforded a VA psychiatric examination 
in June 1993.  During the interview, the veteran disclosed 
that he was sent to a self-help group just before his 
separation from active duty because of anxiety and statements 
he made to his sergeant that "he didn't matter whether he 
was dead or alive."  The examiner, however, was unable to 
verify from the record whether the veteran did in fact attend 
a self-help group for anxiety.  The veteran attributed his 
anxiety in service to the death of his grandmother and uncle 
within a two week period.  The examiner reviewed the claims 
file and noted that the veteran had had extensive legal 
trouble resulting in at least three Article 15s.  The 
veteran's misconduct included writing bad checks, taking a 
forklift, sexual involvement with a minor, and a period in 
which he was absent without leave (AWOL).  Based the 
interview and psychiatric evaluation, the examiner concluded 
with Axis I diagnoses of atypical anxiety disorder with 
depressed features and episodic alcohol abuse.  The examiner 
also provided an Axis II diagnosis of mixed personality 
disorder with sociopathic and rebellious features.  No 
opinion was provided with respect to the etiology or date of 
onset of these diagnoses. 

During his VA general medical examination in January 1998, 
the veteran denied having hot and cold flashes.  In fact, 
when specifically asked about these symptoms, the veteran did 
not know what the examiner was referring to.

The veteran was afforded an additional psychiatric 
examination by the VA in February 1998 by the same examiner 
who conducted the June 1993 examination.  The veteran 
reported similar complaints and added that he now suffered 
from hot and cold flashes.  The examiner concluded, in 
essence, that he saw no significant change in the veteran 
since the June 1993 examination.  The Axis I diagnosis was 
atypical anxiety disorder with depressed features, and the 
Axis II diagnosis was mixed personality disorder.  The 
examiner commented that he saw no symptoms of PTSD and no 
direct relationship between any of the veteran's symptoms and 
his period of military service. 

In her August 1997 letter, Ms. [redacted] related that the 
veteran suffered from numerous psychological symptoms which 
included depression, emotional instability, memory loss, 
nightmares, irritability, and severe mood swings.  She also 
stated that he suffered from severe hot and cold flashes, as 
well as fatigue in hot weather. 

After applying the above criteria to the facts of this case, 
the Board finds that the veteran's claim for service 
connection for a nervous condition, to include fatigue, must 
be denied as not well grounded under both theories of service 
connection.  The veteran may not be afforded the presumption 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as the 
veteran's nervous condition, to include fatigue, has been 
attributed to an Axis I diagnosis of atypical anxiety 
disorder with depressed features.  Accordingly, the veteran's 
claim fails under the theory that this condition was due to 
an undiagnosed illness as a result of having served in the 
Persian Gulf. 

Likewise, the veteran's claim for service connection for a 
nervous condition, to include fatigue, also fails on a direct 
basis.  Service medical records indicate that the veteran 
suffered from feelings of anxiety, but no psychiatric 
diagnosis was ever provided.  Indeed, he veteran was first 
diagnosed with atypical anxiety disorder with depressed 
features in June 1993, approximately two and a half years 
after his separation from the Army.  The Board also points 
out that no medical opinion has related the veteran's 
atypical anxiety disorder with depressed features to his 
period of active service.  In fact, the VA examiner 
specifically stated that there was no such relationship 
between the veteran's psychiatric symptoms and service. 

The only evidence of a relationship between the veteran's 
psychiatric symptoms and his period of active service are the 
veteran's own statements.  However, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the etiology of this condition.  
See Grottveit, 5 Vet. App. at 93; Espiritu,  2 Vet. App. at 
494-495.  

Accordingly, as the veteran's nervous condition, to include 
fatigue, has been attributed to a known clinical diagnosis of 
atypical anxiety disorder with depressed features, and, as 
there is no medical evidence indicating that this condition 
had its onset in service, the veteran's claim for service 
connection must be denied as not well grounded.  

E.  Conclusion

The Board has considered the argument advanced by the 
veteran's attorney that the VA has failed to properly assist 
the veteran in the development of these claims by not 
affording the veteran appropriate medical examinations.  
However, since each of the above claims for service 
connection is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support 
these claims.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).


II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In this case, an original claim for service connection for 
PTSD was denied by the RO in a rating decision of February 
1993.  That decision was predicated on a finding that the 
evidence of record did not establish a diagnosis of PTSD.  
After attempting to reopen his PTSD claim, a September 1995 
rating decision declined to reopen that claim on the basis of 
new and material evidence.  The veteran was notified of the 
September 1995 rating decision and of his appellate rights 
that same month but failed to seek appellate review within 
one year of notification.  Therefore, that decision is final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The September 1995 rating decision which declined to reopen 
the veteran's claim for service connection for PTSD is final, 
as it was the last disposition in which the claim was finally 
disallowed on any basis.  The relevant evidence at that time 
consisted of the veteran's service medical records, service 
personnel records, and a VA psychiatric examination report 
dated in June 1993.  Consequently, the evidence that must be 
considered in determining whether the claim may be reopened 
based on new and material evidence is that added to the 
record since the September 1995 rating decision.

Since that rating decision, the only pertinent clinical 
evidence includes a VA psychiatric examination report dated 
in February 1998.  That report contains an Axis I diagnosis 
of atypical anxiety disorder with depressed features and an 
Axis II diagnosis of mixed personality disorder.  No PTSD 
diagnosis was provided.  The Board finds this report to be 
new, as it was not associated with the claims file at the 
time of the September 1995 rating decision.  However, as this 
report does not contain a diagnosis of PTSD, it is not 
probative of the central issue of whether the veteran 
currently suffers from PTSD.  See 38 C.F.R. § 3.156.

The Board has also considered statement provided by the 
veteran and Ms. [redacted].  The veteran maintains that he 
currently suffers from PTSD which began in service.  In an 
August 1997 letter, [redacted] also stated that she 
was a friend of the veteran and had lived with him during the 
prior eight months, during which time he appeared very 
nervous and depressed.  As these statements were not 
considered at the time of the September 1995 rating decision, 
the Board finds them to be new.  Nevertheless, these 
statements cannot be deemed material as defined under 
38 C.F.R. § 3.156.  As discussed above, evidence is probative 
when it tends to prove, or actually proves, an issue.  See 
Routen, 10 Vet. App. at 186, citing Black's Law Dictionary 
1203 (6th ed. 1990).  To be material, the evidence also 
should be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  These lay statements fail to meet both of these 
tests.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran or Ms. [redacted] possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of PTSD.  Hence, these 
statements, unsupported by medical evidence, are neither 
probative to the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

As a whole, the evidence received since the September 1995 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran currently suffers from PTSD as a result of service.  
Therefore, it follows that new and material evidence has not 
been submitted subsequent to the September 1995 rating 
decision to reopen the claim for service connection for PTSD.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine may not 
be applied in this case.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran currently suffers from PTSD as 
a result of service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a lung condition with labored breathing, 
claimed as due to an undiagnosed illness, is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for diarrhea, claimed as due to an undiagnosed 
illness, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a rash of the upper body, claimed as due to an 
undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a nervous condition, to include fatigue, 
claimed as due to an undiagnosed illness, is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

